DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 34-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Terminal Disclaimer
The terminal disclaimer filed on 9/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9888296 and 10644122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hetherington et al (US 2009/0040289), and further in view of Tashman (US 2011/0250819).  
For claim 34, Hetherington et al teach a computer-implemented method, comprising: 
may broadcast a data stream that includes audio…”, so the phone(s) as shown in figures 1-3 must provide user interface for user broadcast audio stream); 
receiving a selection via the user interface to broadcast an audio stream (e.g. paragraph 37, “One or multiple users may broadcast a data stream that includes audio…”, paragraph 38: “A user may request a private conversation through a graphical user interface”); 
receiving, in response to the selection to broadcast the audio stream, audio data from a microphone in communication with the first electronic device (e.g. paragraph 37, “the system may interface an audio-visual system or file that renders an accompaniment to a song that may be performed by singing or following the words on the video screen”); and 
broadcasting, via the wireless network (figures 1-4 of Hetherington et al shows the mobile phone, paragraph 49, “…If the methods are performed by software, the software or logic may reside in a memory resident to or interfaced to one or more portable or static processor or controllers, a wireless communication interface, a wireless system…”), an audio stream that includes the audio data (e.g. paragraph 37, “One or multiple users may broadcast a data stream that includes audio…”).
Hetherington et al do not further disclose creating, from the first electronic device, a wireless network. Tashman teaches initiating, from the first electronic device, a hotspot may be able to route different media formats such as data, voice and/or video and would be able to support unicast, broadcast and/or multicast traffic”).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hotspot creation of Tashman into the teaching of Hetherington et al to support the audio broadcast of Hetherington et al since the hotspot wireless communication is well known in the art (e.g. Tashman, paragraph 58) and to improve convenience for user when using wireless communication. 
	For claim 39, Hetherington et al teach the first electronic device is a hand-held device (e.g. figures 1-4). 
	For claim 40, Hetherington et al teach mixing, prior to broadcasting, the audio data to create a high-quality audio stream (e.g. paragraph 37, “One or multiple users may broadcast a data stream that includes audio, text(e.g., timed text, possibly embedded in a multi-track media container such as .mp4), data and/or possibly video…”, paragraph 29, “higher bandwidth”). 

	
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hetherington et al and Tashman, as applied to claims 34 and 39-40 above, and further in Kurihara et al (US 2009/0207277). 
For claim 35, Hetherington et al and Tashman do not further disclose broadcasting a time stamp associated with the audio data.  Kurihara et al teach broadcasting a time stamp associated with the audio data (e.g. figure 8, paragraph 30, . 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hetherington et al and Tashman, as applied to claims 34 and 39-40 above, and further in Siegel (US 9485307). 
See the teaching of Hetherington et al and Tashman above. 
For claim 36, Hetherington et al a request to receive the audio stream and broadcasting the audio stream to the second electronic device (e.g. paragraph 37, “One or multiple users may broadcast a data stream that includes audio…”, paragraph 38: “A user may request a private conversation through a graphical user interface”). Hetherington et al and Tashman do not further disclose receiving, from a second electronic device, the request including authentication parameters; verifying the authentication parameters; and establishing, based at least in part on verifying the authentication parameters, a communication connection with the second electronic device over the wireless network. Siegel teaches receiving, from a second electronic device, the request including authentication parameters; verifying the authentication parameters; and establishing, based at least in part on verifying the authentication parameters, a communication connection with the second electronic device over the wireless network (e.g. figure 1, the “lock” sign in figure 1 clearly shown some wireless network requires authentication or log in). It would have been obvious to one ordinary wireless communication is well known in the art and to improve convenience for user when using wireless communication and to protect privacy of the user when authentication is required.
Claim 37 is rejected for the same reasons as discussed in claim 36 above.

Claim 38 rejected under 35 U.S.C. 103 as being unpatentable over Hetherington et al, Tashman and Siegel, as applied to claims 34-37 and 39-40 above, and further in Chang et al (US 9298407). 
For claim 38, Hetherington et al Tashman, Siegel do not further disclose the verifying is based at least in part upon a successful payment processing transaction. Chang et al teach the verifying is based at least in part upon a successful payment processing transaction (e.g. abstract, column 6, lines 35-37). It would have been obvious to one ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Chang into the teaching of Hetherington et al Tashman, Siegel to obtain authentication information and payment or subscription information for accessing a digital content service (e.g. abstract, Chang) to improve convenience for user. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484